UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary proxy statement. o Confidential, for use of the Commission Only (as permitted by Rule14a-6(e)(2)). x Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to §240.14a-12. Shutterfly, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s)Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the formor schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 April7, 2010 To Our Stockholders: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of Shutterfly, Inc. to be held at Hotel Sofitel, 223 Twin Dolphin Drive, Redwood City, California 94065, on May 20, 2010, at 11:00a.m. local time. This year, in accordance with rules promulgated by the Securities and Exchange Commission, we have elected to use the Internet as our primary means of furnishing proxy materials to our stockholders.Accordingly, most stockholders will not receive paper copies of our proxy materials and we will mail a notice to these stockholders with instructions for accessing the proxy materials, including our proxy statement and annual report, and for voting via the Internet.This notice also provides information on how stockholders may obtain paper copies of our proxy materials free of charge, if they so choose.The electronic delivery of our proxy materials will significantly reduce our printing and mailing costs and the environmental impact of the proxy materials. All stockholders of record of our outstanding shares of Common Stock at the close of business on March 24, 2010 will be entitled to vote at the Annual Meeting. Your vote is important!Whether or not you plan to attend the Annual Meeting, please read the enclosed proxy statement and vote as soon as possible via the Internet, by telephone or, if you receive a paper proxy card in the mail, by mailing the completed proxy card.Mailing your completed proxy card or using the telephone or Internet voting systems will not prevent you from voting in person at the meeting if you are a stockholder of record and wish to do so. Important information about the matters to be acted upon at the meeting is included in the notice of meeting and proxy statement.Our 2009 Annual Report contains information about our company and its financial performance. We look forward to seeing you at the meeting. Sincerely, Jeffrey T. Housenbold Chief Executive Officer and President 2 SHUTTERFLY, INC. 2800 Bridge Parkway Redwood City, California 94065 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 20, 2010 Dear Stockholder: NOTICE IS HEREBY GIVEN that the 2010 Annual Meeting of Stockholders of Shutterfly,Inc., a Delaware corporation, will be held at Hotel Sofitel, 223 Twin Dolphin Drive, Redwood City, California 94065 on May20, 2010, at 11:00a.m. local time for the following purposes: 1. To elect two ClassI directors to hold office until our 2013 Annual Meeting of Stockholders. 2. To approve (i) an increase in the number of authorized shares under our 2006 Equity Incentive Plan (the “2006 Plan”) of approximately 3.5%, 3.3% and 3.1% of the outstanding shares of the Company’s common stock on January 1st of each 2011, 2012 and 2013, respectively and (ii) certain additional changes that ensure compliance with Section 162(m) of the Internal Revenue Code or assist with administration of the 2006 Plan. 3. To ratify the selection by the Audit Committee of our Board of Directors of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December31, 2010. 4. To conduct any other business properly brought before the meeting. These items of business are more fully described in the proxy statement accompanying this notice. Our Board of Directors recommends that you vote FOR the election of the director nominees named in Proposal 1 of the Proxy Statement, FOR amending our 2006 Equity Incentive Plan as described in Proposal 2 of the Proxy Statement and FOR the ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm as described in Proposal 3 of the Proxy Statement. Our stockholders of record at the close of business on March 24, 2010 are entitled to notice of and to vote at the meeting and at any adjournment or postponement of the meeting. This year, in accordance with rules promulgated by the Securities and Exchange Commission (“SEC”), we have elected to use the Internet as our primary means of providing our proxy materials to stockholders.Consequently, most stockholders will not receive paper copies of our proxy materials.We will instead send to these stockholders a Notice of Internet Availability of Proxy Materials with instructions for accessing the proxy materials, including our proxy statement and annual report, and for voting via the Internet.The Notice of Internet Availability of Proxy Materials also provides information on how stockholders may obtain paper copies of our proxy materials free of charge, if they so choose.The electronic delivery of our proxy materials will significantly reduce our printing and mailing costs and the environmental impact of the proxy materials. The Notice of Internet Availability of Proxy Materials will also identify the date, time and location of the Annual Meeting; the matters to be acted upon at the meeting and the Board of Directors’ recommendation with regard to each matter; a toll-free number, an e-mail address and a website where stockholders can request a paper or e-mail copy of the Proxy Statement, our annual report to stockholders and a form of proxy relating to the Annual Meeting; information on how to access the form of proxy; and information on how to attend the meeting and vote in person. You are cordially invited to attend the Annual Meeting, but whether or not you expect to attend in person, you are urged to mark, date and sign your proxy card and return it by mail or follow the alternative voting procedures described in the Notice of Internet Availability of Proxy Materials or the proxy card. By Order of the Board of Directors Jeffrey T. Housenbold Chief Executive Officer and President Redwood City, California April7, 2010 YOUR VOTE IS IMPORTANT PLEASE PROMPTLY MARK, DATE, SIGN AND RETURN YOUR PROXY CARD OR FOLLOW THE ALTERNATIVE VOTING PROCEDURES DESCRIBED ON THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR THE PROXY CARD SO THAT YOUR SHARES MAY BE VOTED IN ACCORDANCE WITH YOUR WISHES AND SO THAT THE PRESENCE OF A QUORUM MAY BE ASSURED.YOUR PROMPT ACTION WILL AID THE COMPANY IN REDUCING THE EXPENSE OF PROXY SOLICITATION. 3 SHUTTERFLY, INC. 2800 Bridge Parkway Redwood City, California 94065 PROXY STATEMENT The Board of Directors of Shutterfly, Inc. is soliciting your proxy to vote at the Annual Meeting of Stockholders to be held on May 20, 2010, at 11:00 a.m., local time, and any adjournment or postponement of that meeting (the “Annual Meeting”).The Annual Meeting will be held at Hotel Sofitel, 223 Twin Dolphin Drive, Redwood City, California 94065.This Proxy Statement and the accompanying Proxy Card, Notice of Meeting, and Annual Report to Stockholders was first sent or made available, on or about April 7, 2010, to stockholders of record as of March 24, 2010 (the “Record Date”).For those stockholders receiving a Notice of Internet Availability of Proxy Materials, the Notice of Internet Availability of Proxy Materials was first mailed on or about April 7, 2010 to stockholders of record as of the Record Date.The only voting securities of Shutterfly are shares of Common Stock, $0.0001 par value per share (the “Common Stock”), of which there were 26,784,843 shares outstanding as of the Record Date (excluding any treasury shares).We need a majority of the shares of Common Stock outstanding on the Record Date present, in person or by proxy, to hold the Annual Meeting. In this Proxy Statement, we refer to Shutterfly, Inc. as the “company”, “Shutterfly”, “we” or “us” and the Board of Directors as the “Board”.When we refer to Shutterfly’s fiscal year, we mean the twelve-month period ending December 31 of the stated year. The company’s Annual Report to Stockholders, which contains consolidated financial statements for fiscal 2009, accompanies this Proxy Statement.You also may obtain a copy of the company’s Annual Report on Form 10-K for fiscal 2009 that was filed with the SEC, without charge, by writing to our Investor Relations department at the above address.The company’s Annual Report on Form 10-K is also available in the “Investor Relations” section of our website at www.shutterfly.com. THE PROXY PROCESS AND STOCKHOLDER VOTING Who can vote at the annual meeting? Only stockholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.At the close of business on the Record Date, there were 26,784,843 shares of Common Stock outstanding and entitled to vote. Stockholder of Record: Shares Registered in Your Name If at the close of business on the Record Date, your shares were registered directly in your name with our transfer agent, Mellon Investor Services, then you are a stockholder of record.As a stockholder of record, you may vote in person at the meeting or vote by proxy.Whether or not you plan to attend the meeting, we urge you to fill out and return the accompanying proxy card to ensure your vote is counted. Beneficial Owner:Shares Registered in the Name of a Broker, Bank or Other Agent If at the close of business on the Record Date, your shares were held, not in your name, but rather in an account at a brokerage firm, bank or other agent, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker, bank or other agent.The broker, bank or other agent holding your account is considered to be the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker, bank or other agent on how to vote the shares in your account.You are also invited to attend the Annual Meeting.However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy issued in your name from your broker, bank or other agent. 4 What am I being asked to vote on? You are being asked to vote FOR: · the election of two ClassI directors to hold office until our 2013 Annual Meeting of Stockholders; · to approve (i) an increase in the number of authorized shares under our 2006 Equity Incentive Plan (the “2006 Plan”) of approximately 3.5%, 3.3% and 3.1% of the outstanding shares of the Company’s common stock on January 1st of each of 2011, 2012 and 2013, respectively, and (ii) certain additional changes that ensure compliance with Section 162(m) of the Internal Revenue Code or assist with administration of the 2006 Plan; and · the ratification of the selection by the Audit Committee of our Board of Directors of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December31, 2010. What does it mean if I receive more than one set of materials? This means you hold shares of the company in more than one way.For example, you may own some shares directly as a “Registered Holder” and other shares through a broker or you may own shares through more than one broker.In these situations you may receive multiple sets of proxy materials.In order to vote all the shares you own, you must either sign and return all of the Proxy Cards or follow the instructions for any alternative voting procedure on each of the Proxy Cards or Notice of Internet Availability of Proxy Materials you receive.Each Proxy Card you received came with its own prepaid return envelope.If you vote by mail, make sure you return each Proxy Card in the return envelope which accompanied that Proxy Card. Does my vote matter? YES!We are required to obtain stockholder approval for the election of directors and other important matters.Each share of Common Stock is entitled to one vote and every share voted has the same weight.In order for the company to obtain the necessary stockholder approval of proposals, a “quorum” of stockholders (a majority of the issued and outstanding shares entitled to vote at the meeting, excluding treasury shares) must be represented at the Annual Meeting in person or by proxy.If a quorum is not obtained, the company must postpone the Annual Meeting and solicit additional proxies. This is an expensive and time-consuming process that is not in the best interests of the company or its stockholders.Since few stockholders can spend the time or money to attend stockholder meetings in person, voting by proxy is important to obtain a quorum and complete the stockholder vote. How do I Vote? You may vote by mail or follow any alternative voting procedure described on the proxy card.To use an alternative voting procedure, follow the instructions on each proxy card that you receive or on the Notice of Internet Availability of Proxy Materials. For the election of directors, you may either vote “For” the two nominees or you may “Withhold” your vote for any nominee you specify.For any other matter to be voted on, you may vote “For” or “Against” or abstain from voting.The procedures for voting are as follows: 5 Stockholder of Record:Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the Annual Meeting.Alternatively, you may vote by proxy by using the accompanying proxy card, over the Internet or by telephone.Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted.Even if you have submitted a proxy before the Annual Meeting, you may still attend the meeting and vote in person.In such case, your previously submitted proxy will be disregarded. · To vote in person, come to the Annual Meeting and we will give you a ballot when you arrive. · To vote using the proxy card, simply complete, sign and date the accompanying proxy card and return it promptly in the envelope provided.If you return your signed proxy card to us before the Annual Meeting, we will vote your shares as you direct. · To vote over the Internet, go to http://www.proxyvote.com and follow the instructions to obtain your records and to create an electronic voting instruction form. · To vote by telephone, dial 1-800-690-6903 using any touch-tone telephone and follow the instructions to transmit your voting instructions. Beneficial Owner:Shares Registered in the Name of Broker, Bank or Other Agent If you are a beneficial owner of shares registered in the name of your broker, bank or other agent, you should have received a voting instruction card and voting instructions with these proxy materials from that organization rather than from us.Simply complete and mail the voting instruction card to ensure that your vote is counted.To vote in person at the annual meeting, you must obtain a valid proxy from your broker, bank or other agent.Follow the instructions from your broker, bank or other agent included with these proxy materials, or contact your broker, bank or other agent to request a proxy form. Who counts the votes? Broadridge Financial Services (“Broadridge”) has been engaged as our independent agent to tabulate stockholder votes.If you are a stockholder of record as of March 24, 2010, your executed proxy card is returned directly to Broadridge for tabulation.As noted above, if you hold your shares through a broker, your broker returns one proxy card to Broadridge on behalf of all its clients. How are votes counted? Broadridge will separately count “For” and “Withhold” votes with respect to Proposal No. 1 and, with respect to Proposals No. 2 and No. 3, “For” and “Against” votes, abstentions and broker non-votes.For Proposal No. 1, directors will be elected by a plurality of the votes of the shares of Common Stock present in person or represented by proxy at the Annual Meeting and entitled to vote on the election of directors, which means that the two nominees receiving the highest number of “for” votes will be elected.To be approved, each of Proposals No. 2 and No. 3 requires the affirmative vote of the majority of shares of Common Stock entitled to vote and present in person or represented by proxy at the Annual Meeting and who vote for or against the proposal.If stockholders abstain from voting, including brokers holding their clients’ shares of record who cause abstentions to be recorded, these shares will be considered present and entitled to vote at the Annual Meeting and will be counted towards determining whether or not a quorum is present.Abstentions will have no effect with regard to Proposal No. 1, since approval of a percentage of shares present or outstanding is not required for this proposal, and will have no effect with regard to either Proposals No. 2 or No. 3, as abstentions are not counted as a vote for or against. 6 Brokers who hold shares for the accounts of their clients may vote such shares either as directed by their clients or in the absence of such direction, in their own discretion if permitted by the stock exchange or other organization of which they are members.Members of the New York Stock Exchange are permitted to vote their clients’ proxies in their own discretion as to certain “routine” proposals, such as the ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010.If a broker votes shares that are not voted by its clients for or against a “routine” proposal, those shares are considered present and entitled to vote at the Annual Meeting.Those shares will be counted towards determining whether or not a quorum is present.Those shares will also be taken into account in determining the outcome of all of the proposals.However, where a proposal is not “routine,” such as the election of our Class I directors and the approval of amending our 2006 Equity Incentive Plan, a broker who has received no instructions from its client generally does not have discretion to vote its clients’ unvoted shares on that proposal.When a broker indicates on a proxy that it does not have discretionary authority to vote certain shares on a particular proposal, the missing votes are referred to as “broker non-votes.”Those shares would be considered present for purpose of determining whether or not a quorum is present, but would not be considered entitled to vote on the proposal.Those shares would not be taken into account in determining the outcome of the non-routine proposal. Because brokers cannot vote “unvoted” shares on behalf of their customers for “non-routine” matters, such as the election of our Class I directors and the approval of amending our 2006 Equity Incentive Plan, it is more important than ever that stockholders vote their shares.If you do not vote your shares, you will not have a say in these important issues to be presented at the Annual Meeting. How do I vote via Internet or telephone? If you wish to vote by Internet, go to http://www.proxyvote.com and follow the instructions to obtain your records and to create an electronic voting instruction form.If you wish to vote by telephone, dial 1-800-690-6903 using any touch-tone telephone and follow the instructions to transmit your voting instructions.Please have your proxy card in hand when you vote over the Internet or by telephone.Please be aware that if you vote over the Internet, you may incur costs such as telephone and Internet access charges for which you will be responsible.The Internet and telephone voting facilities for eligible stockholders of record will close at 11:59 p.m. Eastern Time on May 19, 2010.The giving of such a telephonic or Internet proxy will not affect your right to vote in person should you decide to attend the Annual Meeting. The telephone and Internet voting procedures are designed to authenticate stockholders’ identities, to allow stockholders to give their voting instructions and to confirm that stockholders’ instructions have been recorded properly. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you owned as of the close of business on March 24, 2010, the Record Date for the Annual Meeting. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card but you do not indicate your voting preferences, your shares will be voted in favor of each of the director nominees, amending our 2006 Equity Incentive Plan and the ratification of the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm.If any other matter is properly presented at the meeting, one of the individuals named on your proxy card as your proxy will vote your shares using his best judgment. 7 Can I change my vote after submitting my proxy? Yes.You can revoke your proxy at any time before the applicable vote at the meeting.If you are the record holder of your shares, you may revoke your proxy in any one of three ways: · you may submit another properly completed proxy with a later date; · you may send a written notice that you are revoking your proxy to our Corporate Secretary at 2800 Bridge Parkway, Redwood City, California 94065; or · you may attend the Annual Meeting and give notice to the company’s Inspector of Elections that you intend to vote your shares in person. If your shares are held by your broker, bank or other agent, you should follow the instructions provided by them. What is the quorum requirement? A quorum of stockholders is necessary to hold a valid meeting.A quorum will be present if at least a majority of the outstanding shares as of the close of business on the Record Date are represented by stockholders present at the meeting or by proxy.At the close of business on the Record Date, there were 26,784,843shares outstanding and entitled to vote.Therefore, in order for a quorum to exist, 13,392,422shares must be represented by stockholders present at the meeting or by proxy. Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other agent) or if you vote in person at the meeting.Abstentions and broker non-votes will be counted towards the quorum requirement.If there is no quorum, a majority of the votes present at the meeting may adjourn the meeting to another date. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies.In addition to these mailed proxy materials, our directors, officers and employees may also solicit proxies in person, by telephone, or by other means of communication.Directors, officers and employees will not be paid any additional compensation for soliciting proxies.We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. How can I find out the results of the voting at the annual meeting? Preliminary voting results will be announced by the filing of a Current Report on Form 8-K within four business days of the day when the Annual Meeting ended.If final voting results are unavailable at that time, we will file an amended Current Report on Form 8-K within four business days of the final results are available. When are stockholder proposals due for next year’s Annual Meeting? To be considered for inclusion in next year’s proxy materials, a stockholder proposal must be submitted in writing to our Corporate Secretary at 2800 Bridge Parkway, Redwood City, California 94065 no later than December 8, 2010.If you wish to submit a proposal for consideration at our 2011 Annual Meeting but not for inclusion in our proxy statement for that meeting, your proposal generally must be submitted in writing to the same address no later than March 6, 2011, but no earlier than February 4, 2011.Please review our bylaws, which contain additional requirements regarding advance notice of stockholder proposals. 8 PROPOSAL NO. 1 ELECTION OF DIRECTORS Our Restated Certificate of Incorporation and Restated Bylaws provide that our Board of Directors shall consist of one or more members, that the initial number of directors shall be seven and that the Board may fix the number of directors from time to time.Our authorized number of directors is currently seven.One of our directors, Mr. Brian Swette, joined the Board, effective September 8, 2009, filling the vacancy on our Board that was left when Ms. Patricia House departed from the Board in March 2009. Currently, our Board of Directors is divided into three classes, each of which has a three-year term.The ClassI directors are standing for re-election at this Annual Meeting to serve until our 2013 Annual Meeting of Stockholders and until their successors are duly elected and qualified, or until their death, resignation or removal.The terms of the directors in Classes II and III expire at our 2011 and 2012 Annual Meetings of Stockholders, respectively. The two nominees for ClassI directors are Eric J. Keller and Nancy J. Schoendorf.Each of the nominees is currently a director of Shutterfly.Both of the nominees were previously elected by our stockholders at the 2007 Annual Meeting. Directors are elected by a plurality of the votes present at the meeting or by proxy and entitled to vote at the meeting.The two nominees receiving the most “For” votes (among votes properly cast in person or by proxy) will be elected.Unless a stockholder provides different voting instructions to the proxy holders, shares represented by executed proxies will be voted “For” the election of the two nominees named above or, if any nominee becomes unavailable for election as a result of an unexpected occurrence, “For” the election of a substitute nominee designated by our Board of Directors.Each nominee has agreed to serve as a director if elected, and we have no reason to believe that any nominee will be unable to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF EACH NOMINEE NAMED ABOVE. The following is biographical information as of March 24, 2010 for each nominee for ClassI director and each person whose term of office as a ClassII or III director will continue after the Annual Meeting. Name Age Position Jeffrey T. Housenbold 40 President, Chief Executive Officer and Director Philip A. Marineau 63 Chairman of the Board Eric J. Keller 57 Director Stephen J. Killeen 47 Director Nancy J. Schoendorf 55 Director Brian T. Swette 56 Director James N. White 48 Director 9 Nominees for Election for a Three-year Term Expiring at the 2013 Annual Meeting Eric J. Keller has served on our Board of Directors since March 2006.Since October 2008, Mr. Keller has been the chief operating officer of Kleiner Perkins Caufield and Byers, a venture capital firm.Previously, he was the chief executive officer of Movaris, Inc., a financial software company, from March 2004 until its merger with Trintech Group Plc in February 2008.From September 2003 to February 2004 and from September 2001 to December 2001, Mr. Keller served as a consultant to various technology companies.Mr. Keller holds a Bachelor of Science degree from Cornell University and a Masters of Business Administration degree from the University of California, Berkeley.Mr. Keller brings executive and financial experience to our Board, as well as significant knowledge of technology companies.He is also an “audit committee financial expert” as that term is defined in applicable SEC rules. Nancy J. Schoendorfhas served on our Board of Directors since February 2004. Ms.Schoendorf has been a managing partner with Mohr, Davidow Ventures, a venture capital firm, since June 1993.
